Case 2:16-cv-05642-CAS-KS Document 67-2 Filed 01/21/19 Page 1 of 2 Page ID #:364




 1    BURSOR & FISHER, P.A.
      L. Timothy Fisher (State Bar No. 191626)
 2    Frederick J. Klorczyk III (State Bar No. 320783)
      Thomas A. Reyda (State Bar No. 312632)
 3    1990 North California Blvd., Suite 940
 4    Walnut Creek, CA 94596
      Telephone: (925) 300-4455
 5    Facsimile: (925) 407-2700
      E-Mail: ltfisher@bursor.com
 6            fklorczyk@bursor.com
              treyda@bursor.com
 7

 8    Attorneys for Plaintiff

 9
                                UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11

12    CARRIE BEETS, on behalf of herself          Case No. 16-cv-05642-CAS-KS
      and all others similarly situated,
13                                                [PROPOSED] ORDER
                                Plaintiff,        MODIFYING THE SCHEDULE
14
            v.
15                                                Date: February 25, 2019
      MOLINA HEALTHCARE, INC.,                    Time: 10:00 a.m.
16                                                Courtroom 8D
                                Defendant.
17                                                Hon. Christina A. Snyder
18

19

20

21

22

23

24

25

26

27
28
      [PROPOSED] ORDER MODIFYING THE SCHEDULE
      CASE NO. 16-CV-05642-CAS-KS
Case 2:16-cv-05642-CAS-KS Document 67-2 Filed 01/21/19 Page 2 of 2 Page ID #:365



 1    THE COURT, having considered the Plaintiff’s Motion for Modification of the
 2    Scheduling Order and good cause appearing, HEREBY ORDERS THAT:
 3          1. The deadline for Plaintiff to file her motion for class certification shall be
 4             extended from February 22, 2019, to May 24, 2019.
 5          2. The deadline for Defendant’s Opposition to Plaintiff’s Motion for Class
 6             Certification and Daubert motions shall be extended from April 18, 2019 to
 7             July 19, 2019.
 8          3. The deadline for Plaintiff’s Reply in Support of Motion for Class
 9             Certification, opposition to Defendant’s Daubert motions and Plaintiff’s
10             Daubert motions shall be extended from May17, 2019 to August 16, 2018.
11          4. The deadline for Defendant’s Daubert reply brief and opposition to
12             Plaintiff’s Daubert motions shall be extended from June 5, 2019 to
13             September 4, 2019.
14          5. The deadline for Plaintiff’s Daubert reply brief shall be extended from June
15             14, 2019, to September 13, 2019
16          6. Hearing on Plaintiff’s Motion for Class Certification and any Daubert
17             motions on September 23, 2019 at 10:00 a.m.
18
19
20    DATE: ____________________                    _______________________________
                                                         Christina A. Snyder
21
                                                     United States District Judge
22
23
24
25
26
27
28

      [PROPOSED] ORDER MODIFYING THE SCHEDULE                                                   1
      CASE NO. 16-CV-05642-CAS-KS
